Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 16:
The prior art by Mukhedkar EP 3467987 discloses a device for controlling a terminal connected in a multi-terminal high-voltage direct current transmission facility [Fig. 1, 30], the terminal being connected between a first AC power supply network [Fig. 1, 50] and a DC part of said facility [Fig. 1, DC part of the converter 32], the terminal configured to provide or draw power on the DC part of the facility comprised between an upper power limit and a lower power limit, the device further comprising at least one regulation circuit [Fig. 1, controller 36] configured to vary the power provided or drawn by the terminal on the DC part of the facility, as a function of a voltage variation on the DC part of the facility.
However, the prior art does not disclose that the device further comprising a limitation circuit configured to limit the variation of the power provided or drawn by the terminal, for a given voltage variation, when the power difference between the power provided or drawn by said terminal and the upper power limit or the lower power limit becomes smaller than a determined value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836